DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of the specie of alkali metal hydroxide for both first and second washing liquid and the specie of mineral acid for the acid in the reply filed on 10/13/2021 is acknowledged.  The traversal is on the ground(s) that the applicants alleged that no particular rational has been cited by the examiner.  This is not found persuasive because it contradicts to the facts. In contrast to the applicants’ allegation the examiner provided that the species are independent or distinct because they are mutually exclusive. In addition, these species are not obvious variants of each other based on the current record. The applicants have not disputed that by submitting evidence or identifying such evidence now of record showing the species to be obvious variants. The applicants have not clearly admit on the record that the species to be obvious variants. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 19, 23, 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/13/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 18, 20-21, 24 and 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because they recite a method for cleaning by fail to positively recite any manipulative step of the method.
Claim 1 merely recites a method for cleaning rolls used in metal strip processing whereby the surface is cleaned and rinsed, but fail to recite any step of the method.

The claims are further indefinite because the terms “the roll surface”, “the alkaline or acid washing liquids” in claim 1 lack proper antecedent basis.

Claims 18, 20-21, 24 are further indefinite because the term “the surface of the roll to be cleaned” in claim 18 lacks proper antecedent basis.

Claim 20 is further indefinite because the terms “the first washing liquid” and “the washing liquid” lack proper antecedent basis.


Claim 21 is further indefinite because the terms “the second washing liquid” and “the washing liquid” lack proper antecedent basis.
	
Claim 24 is further indefinite because the terms “the first washing liquid” and “the second washing liquid” lack proper antecedent basis.

Claims 26-29 are further indefinite because the terms “the first washing solution”, “the second washing solution”, “the first washing liquid”, “the second washing liquid” in claim 26 lack proper antecedent basis.

Claim 27 is further indefinite because the term “the washing liquid” lacks proper antecedent basis.

Claim 29 is indefinite because the term “the cleaned roll” lacks proper antecedent basis. Please, note that the parent claim recites multiple cleaning steps, thereby it is not clear what is referenced as “the cleaned roll”.

Claims 30-35 are indefinite and could not be properly understood. This is because the term “the rolls used in aluminum sheet processing” in claim 30 lacks proper antecedent basis. As a result it is not clear how the subject matter of claims 30-35 are related to the subject matter of claim 17.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prince et al (US 2003/0158049).
Prince et al teach a method as claimed.
The method comprises cleaning rolls with a solution of sodium hydroxide and then rinsing with water.
With respect to claim 18 the application of sodium hydroxide solution is readable on cleaning with first alkali metal hydroxide washing liquid and the beginning of the rinsing when the water is mixed with remaining sodium hydroxide solution is readable on the cleaning with the second alkaline washing liquid with the concentration of hydroxide lower than in the first alkaline washing liquid.

See at least [0088-89] of Prince et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al (US 2003/0158049).
Prince et al teach a method.
The method comprises cleaning rolls with a solution of sodium hydroxide and then rinsing with water.
The application of sodium hydroxide solution is readable on cleaning with first alkali metal hydroxide washing liquid and the beginning of the rinsing when the water is mixed with remaining sodium hydroxide solution is readable on the cleaning with the second alkaline washing liquid with the concentration of hydroxide lower than in the first alkaline washing liquid.
Please, note that Prince et al teach checking for the residual caustic in the rinse water, which clearly evidences mixing the rinse water and the sodium hydroxide solution.
See at least [0088-89] of Prince et al.
	Prince et al do not specifically teach the concentration of sodium hydroxide as recited by claim 20.
	Prince et al do not limit their method for any specific concentration of sodium hydroxide.
	The concentration of the active ingredients is a result effective variable.

Further, it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As to the concentration of the second washing liquid recited by claim 21: the referenced concentration would be present in the modified method of Prince at least for some time when the water is mixed with the first washing liquid forming the second washing liquid.

 Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al (US 2003/0158049) in view of Anglade (US 2011/0168215).
Prince et al teach a method.
The method comprises cleaning rolls with a solution of sodium hydroxide and then rinsing with water.
The application of sodium hydroxide solution is readable on cleaning with first alkali metal hydroxide washing liquid and the beginning of the rinsing when the water is mixed with remaining sodium hydroxide solution is readable on the 
Please, note that Prince et al teach checking for the residual caustic in the rinse water, which clearly evidences mixing the rinse water and the sodium hydroxide solution.
See at least [0088-89] of Prince et al.
	Prince et al do not specifically teach the use of a degreasing agent.
However, Anglade teaches that it was known to clean rolls with the use of cleaning liquids comprising a detergent/degreaser.
	It would have been obvious to an ordinary artisan at the time the invention was filed to include a degreaser in the cleaning liquids in the method of Prince in order to degrease the surface to ensure that the surface is properly cleaned since Anglade teaches the use of degreasers for cleaning rolls as known.

 Claims 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al (US 2003/0158049) in view of Anglade (US 2011/0168215) and Su et al (US 2005/0234545).
Prince et al teach a method.
The method comprises cleaning rolls with a solution of sodium hydroxide and then rinsing with water.
The application of sodium hydroxide solution is readable on cleaning with first alkali metal hydroxide washing liquid and the beginning of the rinsing when the water is mixed with remaining sodium hydroxide solution is readable on the 
Please, note that Prince et al teach checking for the residual caustic in the rinse water, which clearly evidences mixing the rinse water and the sodium hydroxide solution.
Prince also teaches drying, which is readable on the heating of the rollers.
See at least [0088-89] of Prince et al.
	Prince et al do not specifically teach the use of a degreasing agent.
However, Anglade teaches that it was known to clean rolls with the use of cleaning liquids comprising a degreaser.
	It would have been obvious to an ordinary artisan at the time the invention was filed to include a degreaser alone and/or in a mixture with other liquids in the method of Prince in order to degrease the surface to ensure that the surface is properly cleaned since Anglade teaches the use of degreasers for cleaning rolls as known.
The modified Prince does not specifically teach the use of an alkanol as a degreaser.
However, the alcohols/alkanols were known and used as degreasers.
It would have been obvious to an ordinary artisan at the time the invention was filed to use an alkanol as a degreaser in the modified method of Prince to ensure proper cleaning in order to use a known product for a known purpose.
Prince et al do not specifically teach the concentration of sodium hydroxide as recited by claim 27.

The concentration of the active ingredients is a result effective variable.
It would have been obvious to an ordinary artisan at the time the invention was filed to find the optimum concentration of the sodium hydroxide by routine experimentation depending from the specifics of the application.
Further, it has been held that generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	As to the concentration of the second washing liquid: the referenced concentration would be present in the modified method of Prince at least for some time when the water is mixed with the first washing liquid forming the second washing liquid.
	As to claim 28: Prince does not require drying between cleaning and rinsing.
It would have been obvious to an ordinary artisan at the time the invention was filed to conduct the modified method of Prince without drying between cleaning and rinsing in order to reduce the time required for the method.

Claims 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prince et al (US 2003/0158049) in view of any one of Schonenberg et al (US .
Prince as discussed above teaches a method as claimed except for the specific recitation of the use the apparatus with a mount and the aids and tanks recited by the claims.
However, the use of mounts to supports the rolls and the use of aids, such as nozzles, scoop roller, blades, scrapers, as well as the use of tanks, valves, and means to remove liquids were known in the art as evidenced by Schonenberg et al, Anglade, Gramer et al, Ginzburg, Herbert, JPS 5739012A and CN 206997353.
It would have been obvious to an ordinary artisan at the time the invention was filed to utilize any known device including device known from Schonenberg et al, Anglade, Gramer et al, Ginzburg, Herbert, JPS 5739012A and CN 206997353 alone or in combination in the method of Prince in order to use a known device for its known purpose.
In view of the indefiniteness of the claims it is reasonably believed that such will meet the limitations recited by the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304. The examiner can normally be reached 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711